Morrow v MetLife Invs. Ins. Co. (2019 NY Slip Op 08036)





Morrow v MetLife Invs. Ins. Co.


2019 NY Slip Op 08036


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, AND WINSLOW, JJ.


945 CA 18-02027

[*1]CRYSTAL MORROW, PLAINTIFF-RESPONDENT,
vMETLIFE INVESTORS INSURANCE COMPANY, ET AL., DEFENDANTS, AND JUAN "JIN" ZHOU, FINANCIAL SERVICES REPRESENTATIVE AND INVESTMENT ADVISOR, DEFENDANT-APPELLANT. (APPEAL NO. 1.) 


WOOD SMITH HENNING & BERMAN LLP, NEW YORK CITY (CHRISTOPHER J. SEUSING OF COUNSEL), FOR DEFENDANT-APPELLANT.
LOUIS ROSADO, BUFFALO, FOR PLAINTIFF-RESPONDENT.

	Appeal from an order of the Supreme Court, Erie County (E. Jeannette Ogden, J.), entered April 19, 2018. The order, among other things, denied in part the motion of defendants MetLife Investors Insurance Company and Juan "Jin" Zhou to dismiss plaintiff's complaint against them. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Morrow v MetLife Investors Ins. Co. ([appeal No. 1] — AD3d — [Nov. 8, 2019] [4th Dept 2019]).
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court